internal_revenue_service department of the treasury index no washington dc contact person j qo q telephone number in reterenceto date cc dom p si - plr-109638-98 jan re partnership s x n company a company b state a state b dear this letter responds to the ruling_request of partnership dated date as supplemented with information submitted on behalf of partnership three rulings are requested partnership will produce a qualified_fuel within the meaning of sec_29 of the internal_revenue_code the contracts as amended with company a for the engineering and construction of the facilities satisfy the requirement in sec_29 for a binding written contract before date and partnership will be entitled to the tax_credit under sec_29 on the qualified_fuel sold to unrelated persons provided the facilities producing the fuel were placed_in_service by the deadline in sec_29 date for placing facilities in service to qualify for the tax_credit we understand the facts as presented by partnership's authorized representative to be as follows plr-109638-98 gg partnership is a limited_partnership formed for the purpose of raising capital to build two facilities for producing synthetic_fuel one facility in state a and one facility in state b the general_partner will be v with a percent interest and the limited partners will be one or more institutional investors with percent of the interests each facility is owned by a separate project limited_liability_company all project limited_liability companies are owned by partnership the reason for separate project limited_liability companies is to ensure that creditors of one project do not have a claim against the other projects each project limited_liability_company is classified as a disregarded_entity for federal_income_tax purposes x signed binding written contracts with company a before date for the engineering and construction of the facilities on a turnkey basis on date the contracts were assigned to the project limited_liability companies each construction_contract provides for liquidated_damages of at least percent of the contract_price a description of the facility to be constructed a completion date anda maximum price for the facility the contracts have been modified to subcontract the work to company b to simplify the design of the facilities and to clarify the obligations of the parties partnership represents that the construction contracts are binding under applicable state law w sold the interests in the project limited_liability companies to partnership on date partnership paid to w for each project limited_liability_company an amount of cash at closing and agreed to pay w an amount of cash when the facility is placed_in_service and installment purchase payments each quarter equal to a fixed percentage of the sec_29 credits generated by the facility payment of the latter amounts has been deferred partnership represents that w has a license authorizing it to use a patented process owned by x for converting coal fines into solid synthetic_fuel w sublicensed the use of the process to each project limited_liability_company the sublicense grants each project limited_liability_company the right to use the process in exchange for royalty payments as follows an amount of cash when the facility is placed_in_service and a fixed percentage of the sec_29 credits generated by the facility the limited partners in partnership will contribute capital to partnership to cover the installment purchase payments and royalty payments to w and the operating losses of the project limited_liability companies plr-109638-98 pga es o aca the installment purchase payments and royalty payments to w will be subordinated for each project limited_liability_company to any deficit remaining after application of capital contributions and proceeds of sale of fuel to the costs of operation for that facility any subordinated amounts will be paid on or before date regardless of cash availability y is the site lessor for the facilities and is supplying the coal fines for the facilities additional coal fines may be purchased from other sources y is buying the output from the facilities partnership may sell the output to other parties under certain circumstances z is the operator of the facilities both y and z are unrelated to partnership x's patented process uses a substrate derived from various hydrocarbon monomers such as acrylonitrile polyvinyl alcohol styrene or butadiene and injection pressure to change coal fines into a solid synthetic_fuel the process consists of three steps in step one of the process the coal fines are collected sized cleaned and combined this results in fixed carbon molecules consisting of carbon hydrogen and oxygen next acid typically hydrochloric or nitric acid is added to the fixed carbon molecules resulting in the removal of pyritic sulfur the formation of a weak acid solution and water and the stripping of some oxygen atoms from the fixed carbon molecules during step one an emulsion surfactant may be used to remove compounds such as clay and silicates but the surfactant is not a part of the chemical process in step two of the process the carbon molecules are introduced to a mixture of monomers resulting in a process known as co-polymerization which results in a chain of carbon molecules the monomers combine together the chains of carbon molecules in step three of the process shear force and pressure are used to shape the fuel into a final shaped form which is convenient for use in solid fuel applications shear forces in this step induce heat from friction and an exothermic reaction in which the carbon molecules rise in temperature to as much a sec_170 degrees fahrenheit heat may also be applied typically at approximately to degrees fahrenheit to reduce the moisture and increase the hardness of the product so as to enhance its storage and handling characteristics plr-109638-98 e s v a os partnership represents that tests of the fuel produced using the process reveal a significant chemical change in the coal fines sec_29 of the code allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the tax_year the production of which is attributable to the taxpayer the credit for the tax_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 of the code defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks sec_29 of the code defines the term barrel-of-oil_equivalent with respect to any fuel as that amount of the fuel which has a btu content of million with certain exceptions not applicable here sec_29 defines barrel to mean united_states gallons sec_29 and f of the code provide that sec_29 applies with respect to qualified_fuels which are produced in a facility placed_in_service after date and before date and which are sold before date sec_29 of the code modifies sec_29 in the case of a facility producing qualified_fuels described in sec_29 which qualified_fuels include solid synthetic fuels produced from coal or lignite sec_29 provides that for purposes of sec_29 such a facility is to be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_29 provides that if the facility is originally placed_in_service after date sec_29 is to be applied by substituting for the date therein date the effect of this provision is to extend to date the time during which the production of the facility meeting the above binding-contract rule and is placed_in_service after date may be sold and qualify for the credit in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 of the code and its regulations are relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel the ruling notes that plr-109638-98 rf gl vy - both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 based on the representations of partnership including the preponderance of proffered data on the significant difference in the chemical composition of the fuel to be produced from that of the coal fines the fuel to be produced using the process will be a solid synthetic_fuel from coal within the meaning of revrul_86_100 and sec_1_48-9 of the regulations accordingly the process produces a qualified_fuel as defined in sec_29 of the code a construction_contract is binding only if it is enforceable under local law against a taxpayer and it does not limit damages to a specified amount eg by use of a liquidated_damages provision a contract containing a provision limiting damages to an amount equal to at least five percent of the total_contract_price for example should be treated as not limiting damages the construction contracts were executed prior to date the contracts include such essential features as a description of the facilities to be constructed a completion date and a maximum price it is represented that the contracts are binding under applicable state law and that the contracts provide for liquidated_damages of at least five percent of the contract_price accordingly based on the facts as presented by partnership and partnership's authorized representative we conclude as follows partnership with use of the described process will produce a qualified_fuel within the meaning of sec_29 of the code the contracts as amended with company a for the engineering and construction of the facilities satisfy the requirements of sec_29 of the code for a binding written contract before date partnership will be entitled to the credit pursuant to sec_29 of the code on the qualified_fuel sold to unrelated persons provided the facilities were placed_in_service by the deadline in sec_29 date for placing facilities in service to qualify for the tax_credit isos cuts plr-109638-98 this ruling is directed only to the taxpayer who requested it sec_64 k of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusions in the ruling see section dollar_figure of revproc_99_1 ilr b however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office the original of this letter is being sent to partnership and a copy is being sent to the first-named authorized representative sincerely yours aawth e bula harold e burghart assistant to the branch chief branch office of assistant chief_counsel passthroughs and special industries s_r e n e r e s_r e v i t s s e i r e s e
